Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    JOHN CATURANO,

                                   Plaintiff,              Case No. 0:20-cv-62359

             v.
    ARMCHEM INTERNATIONAL CORP.,

                                   Defendant.

           PLAINTIFF/COUNTERCLAIM-DEFENDANT JOHN CATURANO’S
       REPLY IN SUPPORT OF HIS MOTION TO DISMISS ARMCHEM’S AMENDED
                               COUNTERCLAIMS

          Plaintiff/Counterclaim-Defendant, John Caturano (“Caturano” or “Plaintiff’), by and

   through his undersigned counsel, hereby files this Reply in Support of His Motion To Dismiss the

   Amended Counterclaims by Defendant/Counterclaimant Armchem International Corporation’s

   (“Armchem” or “Defendant”). In support thereof, Caturano states as follows:

                                           INTRODUCTION

          Despite filing amended pleadings, Armchem’s counterclaims have been deficient since the

   inception of this case and should be dismissed, with prejudice, for several reasons. First, Armchem

   has conceded, as it must, that its breach of fiduciary duty claim (Count III) is duplicative of its

   breach of contract claim (Count II) since Caturano’s fiduciary duties, if any, are based upon the

   subject Noncompete Agreement. Indeed, Armchem’s response makes clear that the Noncompete

   Agreement expressly contemplates the type of legal and equitable relief that Armchem seeks here.

   Further, Armchem has continued to allege nothing more than a traditional employer-employee

   relationship and still fails to identify a single breach that occurred while such a duty, if any, would

   have existed.

          In addition, in support of its intentional interference claims (Counts IV-V), Armchem’s



                                                     1
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 2 of 11




   response simply repeats its conclusory pleadings and does not identify any contracts/business

   relationships with which Caturano supposedly interfered. Even the caselaw Armchem cites

   demonstrates that Armchem’s allegations are deficient. For example, Armchem argues in its

   Response that it only needs to allege “some description” of contracts/business relationships, but

   Armchem overlooks that it commits the exact same pleading flaws that its caselaw reviewed and

   dismissed as deficient. Moreover, Armchem has ignored Plaintiff’s argument that Armchem has

   not established the element of pleading contracts/relationships that would have been consummated

   but for the alleged interference.

          For these reasons and those set forth below, the Court should dismiss, with prejudice,

   Armchem’s claims of: (1) breach of fiduciary duty (Count III), (2) tortious interference with

   contractual relationship (Count IV), and (3) tortious interference with advantageous business

   relationship (Count V).

                                            ARGUMENT

     I.   Armchem’s Tort Claims are Duplicative of Its Contract Claim.

                a. Armchem Admits That Its Fiduciary Duty and Contract Claims Derive From
                   The Noncompete Agreement.

          In his opening motion, Plaintiff demonstrated that Florida courts dismiss breach of

   fiduciary duty claims that are duplicative of breach of contract claims. See, e.g. Kika M2M LLC v.

   Pittman, No. 17-60283-CIV, 2017 WL 7732872, at *5–6 (S.D. Fla. Sept. 5, 2017) (Dimitrouleas,

   J.). In response, Armchem attempts to split hairs and argues that the fiduciary duty and contract

   claims are independent because the damages are different. Id. at 7-8. Armchem’s argument is

   misplaced.

          Armchem has already conceded that its fiduciary duty and contract claims are based upon

   the Noncompete Agreement. (DE 41) Resp. at 7 (“Even though Caturano's fiduciary duty was


                                                   2
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 3 of 11




   expressly written in the contract . . .”); Resp. at 7 (“Caturano breached his fiduciary duty by

   disclosing confidential information”1); Resp. at 10 (“Caturano unambiguously agreed in writing

   that he had a fiduciary duty to Armchem and its affiliates.”); Resp. at 12 (“This case [Renpak]2

   does not apply to Armchem's claim against Caturano as there was an express contract that was

   made to prevent Caturano from using confidential information from Armchem and its affiliates.”).3

   Florida courts have unequivocally rejected similar fiduciary duty claims that are based on a

   noncompete agreement. See, e.g. SCIGRIP, Inc. v. Engineered Bonding Sols., LLC, No.

   615CV653ORL22KRS, 2015 WL 13792807, at *5 (M.D. Fla. Dec. 9, 2015) (“Under Florida law,

   there is no cause of action for breach of fiduciary duty ‘where the claim of breach is dependent on

   the existence of a contractual relationship between the parties’ because the duty is owed only as a

   result of the contract.”).

           More fundamentally, Armchem has acknowledged that the Noncompete Agreement

   expressly contemplates the exact damages that Armchem seeks here. (DE 41) Resp. at 7 (citing

   Section 4 of the Noncompete Agreement providing that “[f]ailure to maintain confidential

   information may result in discipline . . . as well as injunction and/or money damages.”). It is absurd

   to argue that the relief Armchem seeks for its fiduciary duty claim does not fall within Section 4’s




   1
      Armchem alleges in paragraph 13 of the Amended Counterclaims that “Confidential
   Information” is based upon and defined by Section 3 of the Noncompete Agreement. (DE 39-1)
   Am. Counterclaims at 4.
   2
     Renpak Inc v. Oppenheimer 104 So. 2d 642, 645 (Fla. Dist. Ct. App. 1958) (denying breach of
   fiduciary duty claim because “[I]n the absence of an express contract equity will not enjoin an
   agent or employee, after the cessation of his employment, from soliciting business from customers
   of a former principal or employer where no business secret or trust had been reposed in him
   because of this relationship.”).
   3
     Armchem also argues that its intentional interference claims (Counts IV-V) are not duplicative
   of its breach of contract claim, ((DE 41) Resp. at 8), but Caturano did not raise this argument in
   his opening brief. Caturano has solely argued that Armchem’s breach of fiduciary duty and
   contract claims are duplicative.
                                                     3
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 4 of 11




   parameters.

          Armchem also argues that Florida courts allow duplicative tort and contract claims because

   the “economic loss” doctrine applies only to products liability claims following the Florida

   Supreme Court decision in Tiara Condo. Ass’n, Inc. v. Marsh & McLennan Companies, Inc., 110

   So.3d 399, 407 (Fla. 2013). (DE 42) Resp. at 6. But confusingly, Armchem subsequently concedes

   that Florida courts dismiss duplicative claims even after Tiara. (DE 41) Resp. at 6 (“In a later case

   the court clarified that ‘Florida law presents an additional hurdle for one seeking to pursue a tort

   claim against a party with whom it is in privity, 'namely that a party still must demonstrate that...the

   tort is independent of any breach of contract claim.’”). Armchem’s concession is unsurprising

   because, indeed, Florida courts have routinely held that Tiara does not upset fundamental

   contractual principles and that courts may continue to bar duplicative tort claims. See Alhassid v.

   Bank of Am., N.A., 60 F. Supp. 3d 1302, 1318–19 (S.D. Fla. 2014) (“Tiara did not upset

   ‘fundamental contractual principles’ which continue to delineate the general boundary between

   contract law and tort law regardless of the breadth of the economic loss doctrine” and that

   “[f]undamental contractual principles continue to bar a tort claim where the offending party has

   committed no breach of duty independent of a breach of its contractual obligations.”).

   Accordingly, Armchem’s attempt to distinguish Plaintiff’s argument on the basis of the economic

   loss doctrine should be rejected.

          Armchem also asserts that its fiduciary duty and contract claims should survive because it

   is “premature” to dismiss them at the pleadings stage since parties may bring alternative theories.

   (DE 41) Resp. at 18-19. While it is true that parties can, of course, allege alternative theories,

   courts are under no obligation to maintain claims where it is clear that no legal basis exists for

   them, and Florida courts have routinely dismissed claims pursuant to Rule 12(b)(6) that are nearly



                                                      4
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 5 of 11




   identical to the claims that Armchem seeks to advance here. See, e.g. Kika M2M LLC, No. 17-

   60283-CIV, 2017 WL 7732872, at *5–6.

          At bottom, the Court should dismiss Armchem’s fiduciary duty claim (Count III) as

   duplicative of its contract-based claim (Count II).

    II.   Armchem Fails to Allege Breach of Fiduciary Duty (Count III).

              a. No Duty As A Mere Employee.

          In its opening brief, Plaintiff demonstrated that no fiduciary duty exists because Armchem

   has alleged nothing more than a traditional employer-employee relationship and that Florida courts

   do not find that employees owe a de facto fiduciary duty by virtue of employment. (DE 40) Mot.

   at 7-9. In response, Armchem simply repeats the conclusory allegations from its amended

   counterclaims and asserts that is sufficient to state a claim. (DE 41) Resp. at 19. To illustrate,

   Armchem’s entire theory concerning the source of Caturano’s fiduciary duty is the following:

                  Armchem has alleged that Caturano had a fiduciary relationship
                  with it. (Amended Counterclaim, ¶ 81). The facts pled which
                  support that allegation are 1) Armchem entrusted Caturano with
                  sensitive, confidential information, 2) Caturano and Armchem
                  agreed that Caturano was in a position of trust with Armchem, 3)
                  that Caturano agreed that he owed Armchem, and its affiliates, "a
                  fiduciary duty to preserve and protect such confidential business
                  information from all unauthorized disclosures and unauthorized
                  use," and 4) that Caturano agreed that the unauthorized disclosure
                  or use of Armchem' s confidential business information would
                  "irreparably harm" Armchem. (Amended Counterclaim, ¶¶ 11; 15
                  (d)(f); 22(e); 68; 81). Moreover, Caturano unambiguously agreed in
                  writing that he had a fiduciary duty to Armchem and its affiliates.
                  (Amended Counterclaim, ¶ 15 (d)).

   (DE 41), Resp. at 19. In circular fashion, Armchem simply cites its own conclusory pleadings as

   the basis for its theory that Caturano owed a fiduciary duty. But merely alleging the elements of a

   claim in conclusory fashion is not sufficient. Leedom Mgmt. Grp., Inc. v. Perlmutter, No. 8:11-

   CV-2108-T-33TBM, 2012 WL 503904, at *5 (M.D. Fla. Feb. 15, 2012) (finding a mere statement


                                                    5
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 6 of 11




   that “[plaintiff] reposed trust and confidence in [defendant] and [defendant] under took such trust

   ... woefully insufficient.”).

           Moreover, to the extent Armchem’s pleadings reference the Noncompete Agreement, ((DE

   39-1) (Am. Counterclaims. ¶¶ 11, 15)), Florida courts have consistently found that confidentiality

   agreements do not in themselves give rise to the level of “special trust and assent” required to

   create a fiduciary duty. See SCIGRIP, Inc. v. Engineered Bonding Sols., LLC, No.

   615CV653ORL22KRS, 2015 WL 13792807, at *5 (M.D. Fla. Dec. 9, 2015). In SCIGRIP, Inc.,

   for example, the plaintiff alleged that “[a]s a result of the confidentiality provisions contained in

   IPS documents, the [non-disclosure agreement], and the Consent Order, and his position with IPS,

   Mr. Osae owed a fiduciary duty to IPS.” Id. at *5. Rejecting plaintiff’s argument, the SCIGRIP

   court held that those “allegations are insufficient to establish a fiduciary duty” because “the

   confidentiality provisions are not sufficient alone to create a fiduciary duty . . . [and] if the fiduciary

   duty is only established because of the contracts, the proper claim lies in breach of contract.” Id.

   Similarly, here, the face of the pleadings make clear that Caturano was merely an employee of

   Armchem; that he was not in a special position of trust and assent; that this matter is more akin to

   a traditional employer-employee relationship that does not give rise to fiduciary duties; and that

   Caturano’s actions are governed by a noncompete agreement. (DE 40) Mot. at 8-9.

               b. No Duty Exists To A Former Employer.

           Even if Armchem had properly alleged the existence of a fiduciary duty, Armchem still

   fails to allege that Caturano breached that duty, if any, while it existed. (DE 40) Mot. at 9-10. In

   its response, Armchem argues that Caturano’s fiduciary duties broadly extend to his post-

   employment conduct. (DE 42) Resp. at 11-12 (attempting to distinguish Renpak, Inc. v.

   Oppenheimer, 104 So. 2d 642, 645 (Fla. Dist. Ct. App. 1958) and Connelly v. Special Rd. & Bridge



                                                       6
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 7 of 11




   Dist. No. 5, 99 Fla. 456, 467 (Fla. 1930)). Armchem shoots an own-goal attempting to distinguish

   Renpak, however, arguing that no written noncompete existed in Renpak whereas the Noncompete

   Agreement controlled Caturano’s conduct here. (DE 42) Resp. at 12. This is exactly the point. No

   common law fiduciary duty exists here because the Noncompete Agreement, to the extent it is

   valid, would govern Caturano’s conduct. Armchem also attempts to distinguish Connelly by

   arguing that employees may not use confidential information to the detriment of former employers.

   (DE 42) Resp. at 12. But this overlooks Connelly’s central ruling that employees, after the term of

   service has expired, are “entitled to compete in business with his [former employer] on the same

   footing as a stranger” absent express agreements otherwise. See Connelly v. Special Rd. & Bridge

   Dist. No. 5, 99 Fla. 456, 467 (1930); see also (DE 40) Mot. at 15-17. Here, to the extent it is valid,

   the Noncompete Agreement would control Caturano’s conduct. Armchem’s arguments should be

   rejected.

   III.   Armchem Concedes That Its Claim Of Tortious Interference With Advantageous
          Business Relationship (Count V) Merely Repeats Its Claim of Tortious Interference
          With Contractual Relationship (Count IV).

          Armchem does not refute Plaintiff’s argument that Armchem’s claim of tortious

   interference with prospective business relationships (Count V) merely repeats its claim of tortious

   interference with contractual relationships (Count IV). (DE 42) Resp. at 15 (“Tortious interference

   with a contract and tortious interference with a business relationship are basically the same cause

   of action. The only material difference appears to be that in one there is a contract and in the other

   there is only a business relationship.”). Therefore, these two counts should be dismissed for the

   same reasons outlined below.

   IV.    Armchem Fails To Allege Breach Of Prospective Contractual/Business Relationships.

          As demonstrated in Plaintiff’s opening brief, Armchem’s intentional interference claims

   fail for two reasons: (1) they fail to identify a single contract or business relationship with which
                                                     7
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 8 of 11




   Caturano supposedly interference; and (2) they fail to identify a single contract or business

   relationship that would have been consummated but for Caturano’s purportedly tortious conduct.

   (DE 40) Mot. at 12-14.

          In response, Armchem argues that it does not need to identify the contracts/business

   relationships with which Caturano allegedly interfered and only needs to allege “some

   description,” citing to Agostinacchio v. Heidelberg Eng'g, Inc. (DE 42) Resp. at 17. Armchem’s

   argument should be rejected, however, for the simple fact that it overlooks Agostinacchio’s holding

   that dismissed an intentional interference claim due to the exact same pleading deficiencies that

   Armchem commits here. In Agostinacchio, plaintiff asserted that the defendant interfered with the

   business relationships of “actual and prospective customers.” Agostinacchio, 2019 WL 3243408,

   at *10. Dismissing the interference claim, the court reasoned that plaintiff’s bald assertions do not

   even meet the “some description” standard. Id. (citing Coach Servs., Inc. v. 777 Lucky Accessories,

   Inc., 752 F. Supp. 2d 1271, 1273 (S.D. Fla. 2010) (plaintiff’s allegation that it was planning to sell

   its sunglasses to “various customers” was too vague and abstract to satisfy the first element of a

   tortious interference claim.)).

          Here, Armchem likewise does not plead “some description” of a contract/business

   relationship and simply advances the same conclusory allegations that Agostinacchio reviewed

   and dismissed. To illustrate, Armchem has identified the contracts/business relationships as

   follows:

                  Contracts existed between Armchem and its affiliates current and
                  former employees. (DE 39-1) Am. Counterclaims ¶ 88.

                  Caturano unjustifiably and intentionally interfered with the
                  contractual relationships between Armchem, and its affiliates, and
                  their current and former employees.” (DE 39-1) Am. Counterclaims
                  ¶ 90.

                  Business relationships . . . existed between Armchem, and its

                                                     8
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 9 of 11




                  affiliates, and their current and former employees. (DE 39-1) Am.
                  Counterclaims ¶ 95.

                  Caturano unjustifiably and intentionally interfered with the business
                  relationship between Armchem, and its affiliates, and their current
                  and former employees. (DE 39-1) Am. Counterclaims ¶ 97.

   As in Agostinacchio, Armchem’s pleadings are too vague and abstract to satisfy basic pleading

   standards. Agostinacchio, 2019 WL 3243408, at *6 (“The Court cannot tell; and it is neither this

   Court's nor [defendant’s] job to piece together a comprehensible complaint from [plaintiff’s]

   scattered allegations.”).

          In addition, Armchem continues to overlook the critical element of pleading

   contracts/relationships that would have been consummated but for the alleged interference, (Ethan

   Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 815 (Fla. 1994)), and instead merely states

   that Caturano interfered with contracts of unnamed existing and former employees and business

   affiliates. (DE 39-1) Am. Counterclaims ¶¶ 88, 90, 95, 97; see also (DE 40) Mot. at 14. Armchem

   completely ignores this argument in its Response. The Court should rule in favor of Caturano on

   this point alone. At bottom, Armchem has failed to adequately plead claims for intentional

   interference (Counts IV-V), and the Court should dismiss them with prejudice.

                                             CONCLUSION

          Armchem’s amended counterclaims for (1) breach of fiduciary duty (Count III), (2) tortious

   interference with contractual relationship (Count IV), and (3) tortious interference with

   advantageous business relationship (Count V), fail to state a plausible claim for relief for the

   various reasons described above and in Plaintiff’s opening brief. Because Armchem has failed to

   satisfy its pleading obligations with respect to these claims, the Court should dismiss them pursuant

   to Fed.R.Civ.P 12(b)(6) with prejudice.




                                                    9
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 10 of 11




                                      Respectfully Submitted,

                                      /s/ John A. Turner________
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      515 N. Flagler Drive
                                      Suite 1400
                                      West Palm Beach, FL 33401
                                      Florida Bar No. 000922
                                      John.turner@saul.com
                                      Linda.dunne@saul.com
                                      Wpb-ctdocs@saul.com

                                      Andrew E. Bollinger, Esq. (admitted pro hac vice)
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      161 North Clark, Suite 4200, Chicago, IL




                                        10
Case 0:20-cv-62359-WPD Document 46 Entered on FLSD Docket 03/04/2021 Page 11 of 11




                                       SERVICE LIST

                       John Caturano v. Armchem International Corp.
                         CASE NO. 20-62359-CIV-DIMITROULEAS
                   United States District Court, Southern District of Florida


    John M. Moye, Esq.                           Oscar E. Soto, Esq.
    Barnes & Thornburg LLP                       The Soto Law Group
    3475 Piedmont Road N.E.                      2400 E. Commercial Blvd., Suite 400
    Suite 1700                                   Ft. Lauderdale, FL 33308
    Atlanta, GA 30305                            oscar@sotolawgroup.com
    jmoye@btlaw.com                              erica@sotolawgroup.com

    John A. Turner, Esq.                         Andrew E. Bollinger, Esq.
    Saul Ewing Arnstein & Lehr LLP               Saul Ewing Arnstein & Lehr LLP
    Northbridge Centre, Suite 1400               161 North Clark Street, Suite 4200
    515 North Flagler Drive                      Chicago, IL 60601
    West Palm Beach, FL 33401                    Andrew.bollinger@saul.com
    John.turner@saul.com
    Linda.dunne@saul.com
    Wpb-ctdocs@saul.com




                                              11
